Citation Nr: 0511344	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability, to 
include ischemic heart disease and hypertension, as secondary 
to service-connected residuals of pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision which denied service connection 
for a heart disability as secondary to service-connected 
residuals of pulmonary tuberculosis.  In his April 2004 
substantive appeal, the veteran requested a hearing at the 
RO.  However, in communication in September 2004, he 
indicated his desire to cancel this hearing.


FINDING OF FACT

Any heart disability began many years after active service, 
was not caused by any incident of service, and was not caused 
or permanently worsened by service-connected residuals of 
pulmonary tuberculosis.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of service-connected residuals of pulmonary tuberculosis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in January 2003 and in the April 2004 statement of the 
case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination has been provided which addresses the claim.  
Service and VA medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection for a heart disability as secondary to 
service-connected residuals of pulmonary tuberculosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including cardiovascular disease and 
hypertension, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records contain no indication 
of the presence of a heart disability, to include ischemic 
heart disease and hypertension, and such is also not shown to 
be present within one year after service, as required for 
presumptive service connection.  However, the veteran seeks 
service connection for a heart disability on a secondary 
basis, as it is neither claimed nor shown that such is 
directly related to service.

The veteran asserts that he has a heart disability which is 
secondary to his service-connected residuals of pulmonary 
tuberculosis.  Recent VA outpatient treatment records confirm 
the presence of both ischemic heart disease and hypertension.  
At a VA pulmonary tuberculosis examination given in February 
2003, the veteran was indicated as having a blood pressure of 
164/100.  At a VA heart examination given in February 2003, 
it was indicated that in the past few years he had shown 
evidence of atherosclerotic heart disease, manifested by 
angina pectoris.  Following examination, it was indicated 
that no evidence of tuberculosis pericarditis or other form 
of heart disease secondary to pulmonary tuberculosis was 
found.  There was also no evidence of cor pulmonale.

At a VA respiratory examination given in December 2003, it 
was noted that the veteran was being followed on an 
outpatient basis with diagnoses which included chronic 
ischemic heart disease and hypertension.  His current blood 
pressure was 140/80.  Following examination, the examiner's 
diagnosis was chronic obstructive pulmonary disease.  The 
examiner opined that this was as likely as not secondary to 
the veteran's residuals of pulmonary tuberculosis.  The 
examiner further opined that the veteran's cardiovascular 
conditions were not due to his service-connected residuals of 
pulmonary tuberculosis.

The veteran claims that his heart disability, to include 
ischemic heart disease and hypertension, is related to his 
service-connected residuals of pulmonary tuberculosis, and 
thus should be service-connected on a secondary basis.  
However, the only competent medical evidence of record in 
this regard are the opinions expressed by the 2003 VA 
examiners that the veteran's cardiovascular conditions are 
not due to his service-connected residuals of pulmonary 
tuberculosis.  Such opinions provide negative evidence 
against the claim.  While the veteran has expressed his 
belief that there is such a relationship, as a layman he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the absence of competent medical evidence 
which relates a heart disability to the veteran's service-
connected residuals of pulmonary tuberculosis, service 
connection is not warranted.

The weight of the credible evidence establishes that the 
veteran's current heart disability began years after service, 
was not caused by any incident of service, and was not caused 
or worsened by his service-connected residuals of pulmonary 
tuberculosis.  A heart disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability.  The 
requirements for direct or secondary service connection are 
not met.  The preponderance of the evidence is against the 
claim for service connection for a heart disability, to 
include ischemic heart disease and hypertension, as secondary 
to service-connected residuals of pulmonary tuberculosis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

    
ORDER

Service connection for a heart disability, to include 
ischemic heart disease and hypertension, as secondary to 
service-connected residuals of pulmonary tuberculosis is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


